OPINION — AG — ** INSURANCE — PURCHASE — CONTRACT ** QUESTION: IS IT LEGAL FOR THE SCHOOL DISTRICT TREASURER OF INDEPENDENT SCHOOL DISTRICT NO. 17, COWETA, TO LAWFULLY WRITE FIRE INSURANCE OR ANY OTHER TYPE OF INSURANCE AND RECEIVE A PREMIUM FROM THE SCHOOL DISTRICT FOR WHICH HE IS SERVING AS TREASURER ? — AFFIRMATIVE (CONFLICT OF INTEREST, CONTRACT, VESTED INTEREST) CITE: 62 O.S. 371 [62-371] 70 O.S. 4-29 [70-4-29], OPINION NO. SEPTEMBER 13, 1926 — PUBLIC INSTRUCTION, OPINION NO. DECEMBER 23, 1935 — CRUTCHER (J. H. JOHNSON)